65 Cal.Rptr.3d 144 (2007)
166 P.3d 3
MCDONALD (John)
v.
ANTELOPE VALLEY COMMUNITY COLLEGE DISTRICT.
No. S153964.
Supreme Court of California.
August 15, 2007.
Petition for review granted; issues limited (civil case).
Petition for review granted. The issue to be briefed and argued is limited to the following: Is the one year statute of limitations for filing an administrative complaint with the Department of Fair Employment and Housing set forth in Government Code section 12960 subject to equitable tolling while the employee pursues an internal administrative remedy, such as a complaint with the community college chancellor filed pursuant to California Code of Regulations, title 5, section 59300 et seq.?
Votes: GEORGE, C.J., BAXTER, WERDEGAR CHIN, MORENO, and CORRIGAN, JJ.